No opinion. In order to decide this motion, the court must be informed of the character of the appeal,—whether the proceedings originated in the supreme court, and the decision to be reviewed is that of a referee, who has determined all the issues; or whether the case comes up from the surrogate’s court upon appeal from a decree of the surrogate confirming the referee’s report. Counsel should submit a copy of the judgment, order, or decree appealed from, together with a copy of the notice of appeal.